UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
---------------------------------------X
TERRANCE LEGETTE, EUGENE BUTLER, DELMUS
LAMONT THOMAS, JOEL ALMANZAR, ANTOINE
SMITH,

                           Plaintiffs,1
                                               ORDER
          -against-                            19-CV-4622(JS)(GRB)

SUFFOLK COUNTY CORRECTIONAL FACILITY,
JOHN DOE,
                         Defendants.
---------------------------------------X
APPEARANCES:

For Plaintiff:        Terrance Legette, 740164, pro se
                      Antoine Smith, pro se
                      Joel Almanzar, pro se
                      Suffolk County Correctional Facility
                      110 Center Drive
                      Riverhead, New York 11901

For Defendants:       No appearance





1 Although the caption of the Complaint includes five

individuals, only three - - Antoine Smith (“Smith”), Joel
Almanzar (“Almanzar”), and Terrance Legette (“Legette”) - - have
signed it. In addition, none of the Plaintiffs have remitted
the filing fee and only Legette has filed an application to
proceed in forma pauperis and a Prisoner Litigation
Authorization form (“PLRA”). While ordinarily the Court would
require each Plaintiff to sign the Complaint and file
independent in forma pauperis applications and PLRA forms, given
the consolidation of the instant Complaint with the class action
described herein, the Court dispenses with these requirements.
However, should any of these individuals other than Legette seek
to pursue claims beyond the scope of the class action, each
Plaintiff shall file his own signed Complaint as well as the
filing fee or an in forma pauperis application and PLRA.
SEYBERT, District Judge:

             On   August    8,   2019,    incarcerated    pro   se     plaintiffs

Legette, Smith, and Almanzar (collectively, “Plaintiffs”) filed a

Complaint in this Court together with an application to proceed in

forma pauperis.         Upon review of the declaration of Legette in

support of his application to proceed in forma pauperis, the Court

finds that Legette is qualified by his financial status to commence

this action without prepayment of the filing fee.                 Accordingly,

Legette’s application to proceed in forma pauperis is GRANTED.

             Pursuant    to   the   Court’s     January   23,   2012    Order   of

Consolidation in Butler, et al. v. DeMarco, et al., No. 11-CV-2602

(JS)(GRB) (the “Consolidated Action”), the Court has reviewed the

instant Complaint and finds that it relates to the subject matter

of the Consolidated Action.              (Order of Consol., Consol. Action

Docket Entry 327.)       Accordingly, this action shall be consolidated

with the Consolidated Action.              This affects Plaintiffs in the

following ways:

      1.    Plaintiffs in this action shall become members of the
             certified classes in Butler (11-CV-2602);2


  2 The classes are defined as follows:


             (1) [A]n Injunctive Class comprised of all
             persons who, now or at any time in the future,
             are or will be detainees or prisoners in the
             custody   of  the   Suffolk  County   Sheriff=s
             Department and housed in the SCCF [Suffolk
             County Correctional Facility], with separate
             subclasses for those persons detained in
             Riverhead and Yaphank; and
           2.         Any claims in the instant Complaint that are not
                       included in the Consolidated Amended Complaint in Butler
                       shall be severed (see Order of Consol. at 17 (describing
                       the process for proceeding with any severed claims after
                       the resolution of the Consolidated Action)); and

            3.         Plaintiffs, as members of the class, shall be
                        represented by pro bono counsel, Shearman & Sterling
                        LLP.3






                       (2) [A] Damages Class comprised of all persons
                       who are or were detainees or prisoners in the
                       custody of the Suffolk County Sheriff’s
                       Department and housed in the SCCF and who were
                       or will be released from the SCCF on or after
                       April 5, 2009, with separate subclasses for
                       those persons detained in Riverhead and
                       Yaphank.

(See Aug. 29, 2016 Order, Consol. Action Docket Entry 428,
at 2-3.)

On August 29, 2016, this Court in the Consolidated Action
adopted Magistrate Judge Gary R. Brown’s Report and
Recommendation and granted the Defendants’ cross motion to amend
the class definitions to “exclude all Suffolk County
Correctional Facility inmates ‘who were or have been housed
exclusively at the new jail facility in Yaphank, New York.’”
(Aug. 29, 2016 Order at 3-5.)

3   Counsel’s mailing address is:

                                   Daniel Hector Rees LaGuardia
                                   Shearman & Sterling
                                   599 Lexington Avenue
                                   New York, NY 10022

Counsel’s telephone number is: (212)848-4000.

                                3
A copy of the Order of Consolidation and the operative complaint

in Butler--the Consolidated Amended Complaint (Consol. Am. Compl.,

Consol. Action Docket Entry 334)--are annexed to this Order.

              If Plaintiffs do not wish to proceed as members of the

Consolidated Action, they must so indicate in a letter to the Court

within thirty (30) days of receiving a copy of this Order.                   Upon

receipt of such a letter, the Court will direct the Clerk of the

Court    to   sever   this   Complaint       from   the   Consolidated   Amended

Complaint and reopen and reinstate the individual pro se action.

              For the foregoing reasons, Legette’s application to

proceed in forma pauperis is GRANTED and the Clerk of the Court is

directed to CONSOLIDATE this matter with Butler, et al. v. DeMarco,

et al., No. 11-CV-2602; to mail a copy of this Order, the Order of

Consolidation,        and    the   Consolidated       Amended    Complaint     to

Plaintiffs at their last known address; and to mark this case

CLOSED.


                                              SO ORDERED.



                                              /s/ JOANNA SEYBERT______
                                              Joanna Seybert, U.S.D.J.

Dated:        October   7 , 2019
              Central Islip, New York




                                         4
